IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

 JP MORGAN CHASE BANK, as                   )
 Trustee f/k/a THE CHASE                    )       No. 76624-4-1
 MANHATTAN BANK,successor in                )
 interest to THE CHASE MANHATTAN            )       DIVISION ONE
 BANK, N.A., its successors in interest     )
 and/or assigns,                            )       UNPUBLISHED OPINION
                                            )
                      Respondent,           )
                                            )
               v.                           )
                                            )
 HUY-YING CHEN and YUEH-HUA                 )
 LEE CHEN, husband and wife,                )
                                            )
                      Appellants,           )
                                            )
  CHINA TRUST BANK (USA); NEIL              )
  GOLDBERGER, an individual; V.N.           )
  PRODUCTS, INC., a California              )
  corporation; Occupants of the             )
  premises; and all persons or parties      )
  unknown claiming any right, title,        )
, estate, lien, or interest in the real     )
  estate described in the complaint,        )
                                            )
                      Defendants.           )       FILED: October 8, 2018
                                            )

       APPELWICK, C.J. — Chen appeals the trial court's denial of his objections to

the confirmation of a foreclosure sale. Chen fails to demonstrate substantial

irregularities in the proceedings concerning the sale. We affirm.

                                          FACTS

       In 1999, Huy-Ying and Yueh-Hua Chen (collectively Chen) borrowed

$525,000 from Washington Mutual Bank (WaMu) in order to purchase a home in
No. 76624-4-1/2

King County, Washington.1 WaMu later assigned the loan to JP Morgan Chase

Bank (Chase).

       Chen failed to make a substantial portion of the monthly payments due under

the loan. In 2006, Chase initiated a judicial foreclosure action.2

       Chen filed for bankruptcy. On April 13, 2007, Chen removed the judicial

foreclosure action to bankruptcy court. In the bankruptcy proceedings, Chen

admitted the loan was in default.

       Chase filed for summary judgment. On November 29, 2007, the bankruptcy

court found Chen in default and granted summary judgment in favor of Chase. The

bankruptcy court awarded a judgment of $647,476.68 in favor of Chase and ordered

a foreclosure sale of the property.

       On December 10, 2007, Chen appealed the bankruptcy court judgment. On

March 24, 2008, a federal district court denied Chen's motion for a stay of the

foreclosure pending the appeal. The federal district court found that "[b]ecause the

Chens are unlikely to prevail on appeal against Chase, the foreclosure sale of their

Redmond home is unavoidable.... Accordingly, Chase is permitted to proceed with

the foreclosure sale of the Redmond home."

       Chase registered the bankruptcy court judgment in King County Superior

Court as a foreign judgment and obtained an order of sale. The parties ultimately
            \



        1 Yueh-Hua Chen passed away after the judicial foreclosure action was filed.
       2 Though  the 2006 judicial foreclosure proceedings are not part of the record,
this court may take judicial notice of proceedings ancillary to the case before it. See
ER 201; Spokane Research & Def. Fund v. City of Spokane, 155 Wash. 2d 89, 98, 117
P.3d 1117(2005).

                                         -2-
No. 76624-4-113

reached an agreement to cancel the pending sale, in exchange for Chen dismissing

the appeal of the bankruptcy court judgment. The bankruptcy court dismissed the

appeal on November 20, 2008.

      The record implies that efforts to negotiate a payment plan over the next

several years were unsuccessful, and Chase ultimately obtained another order of

sale, scheduling the date of sale for December 16, 2016.

       On December 12, 2016, Chen, acting pro se, filed a "Motion to Dismiss a

Wrongful Judicial Foreclosure."      The superior court denied Chen's motion,

permitting the sale to take place. The sale occurred as scheduled.

       On January 12, 2017, Chen, through counsel, filed an objection to

confirmation of the sale. The trial court overruled the objections, and denied Chen's

motion for reconsideration. This appeal followed.

                                     DECISION

       A court must confirm a foreclosure sale unless "it shall satisfactorily appear

that there were substantial irregularities in the proceedings concerning the sale, to

the probable loss or injury of the party objecting." RCW 6.21.110(3). We reverse a

superior court's order confirming a foreclosure sale only for a manifest abuse of

discretion. Braman v. Kuper, 51 Wn.2d 676,681, 321 P.2d 275(1958). A trial court

abuses its discretion when its decision is "manifestly unreasonable, or exercised on

untenable grounds, or for untenable reasons." State ex rel. Carroll v. Junker, 79
Wash. 2d 12, 26, 482 P.2d 775 (1971). A superior court's decision on a motion for

reconsideration is also reviewed for abuse of discretion. Rivers v. Wash. State Conf.

of Mason Contractors, 145 Wash. 2d 674, 685,41 P.3d 1175 (2002).

                                        -3-
No. 76624-4-1/4

      Chen first claims that Chase lacked standing to pursue a judicial foreclosure

because "[t]here is no entity that appears to exist by this name." But, Chen does

not base this conclusory assertion on any evidence or citation to the record. We do

not consider arguments unsupported by authority or analysis. Cowiche Canyon

Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992).

      Chen next argues that he did not receive notice of the sale as required by

RCW 6.21.030(1)(a), which provides that a judgment creditor must:

      [n]ot less than thirty days prior to the date of sale, cause a copy of the
      notice in the form provided in RCW 6.21.040 to be (i) served on the
      judgment debtor or debtors and each of them in the same manner as
      a summons in a civil action, or (ii) transmitted both by regular mail and
      by certified mail, return receipt requested, to the judgment debtor or
      debtors, and to each of them separately if there is more than one
      judgment debtor, at each judgment debtor's last known address.
       Here, on or about October 27, 2016, the order of sale was mailed to Chen

via both first class and certified mail, return receipt requested at the following

address: 5112 189th Avenue NE, Redmond, Washington, 98052. Chen contends

that the city is actually Sammamish and that he did not receive the notice. But, due

process does not require proof of actual receipt of the mail by the addressee. In re

Marriage of McLean, 132 Wash. 2d 301, 309, 937 P.2d 602 (1997). And, the record

showed that Chen received a subsequent mailing using the Redmond address. The

record also shows that Chen repeatedly used the Redmond address in the footer of

his own pleadings. Finally, it is abundantly clear that Chen had knowledge of the

sale date, because Chen filed a pro se pleading challenging the sale. Chen fails to

establish noncompliance with RCW 6.21.030(1)(a).



                                         -4-
No. 76624-4-1/5

       Chen next contends that Chase failed to meet its obligations under RCW

6.21.030(1)(c), which requires a judgment creditor to "[f]ile an affidavit with the court

that the judgment creditor has complied with the notice requirements of this section."

Chen argues that the affidavit must be filed thirty days prior to the sale date and that

it was not filed until December 22, 2016, six days after the sale. But, a plain reading

of the statute shows that RCW 6.21.030(1)(c) has no timing requirement.

       Chen fails to show "substantial irregularities in the proceedings" meriting

reversal. RCW 6.21.110(3).

       Chen next contends that the judgment was unenforceable because it expired

prior to the foreclosure sale. Judgments rendered by a Washington court are

enforceable for a period of 10 years, unless the party obtains an extension. RCW

6.17.020(1), (3). A foreign judgment filed in a superior court shall be treated in the

same manner as a judgment of the superior court. RCW 6.36.025(1). Here, Chase

obtained the judgment on November 29, 2007. The sale occurred on December 16,

2016, within the 10 year time limit.3 The judgment had not expired and was

enforceable.

       Finally, Chen argues that the judgment was void, because it was filed in the

trial court while his bankruptcy case remained stayed. The filing of a bankruptcy

petition automatically stays the enforcement of a judgment against the debtor during

the pendency of the bankruptcy proceeding. 11 U.S.C.§ 362(a); Hazel v. Van Beek,


       3 Chase contends that the 10 year time limit began to run on April 18, 2008,
the date the bankruptcy court judgment was registered as a foreign judgement.
Because the judgment was enforceable using either the November 29, 2007 or the
April 18, 2008 date, resolution of this issue is unnecessary.
                                          -5-
No. 76624-4-1/6

135 Wash. 2d 45, 48, 954 P.2d 1301 (1998). But, the automatic stay terminated, at

the latest, on March 24, 2008, when the federal district court ordered that Chase

could proceed with the foreclosure sale. Chase registered the bankruptcy court

judgment after this date, on April 18, 2008. Chen's claim that the automatic stay

provisions of 11 U.S.C. § 362(a) rendered the judgment unenforceable is entirely

without merit.

      Chen appears to make two other arguments:(1) that he detrimentally relied

on Chase's promise to modify the terms of his loan in exchange for dismissal of his

bankruptcy court appeal and (2) that Chase was improperly permitted to credit bid

the full amount of the debt at the foreclosure sale. These conclusory claims are

unsupported by argument or citation to authority, and we do not consider them. See

RAP 10.3(a)(6).

       Chen seeks attorney fees and costs on appeal pursuant to RAP 18.1.

Because Chen is not the prevailing party on appeal, the request is denied.

       We affirm.




WE CONCUR:
                                                                             P.3      r)
                                                                             C:2   w
                                                                             co    3>=7
                                                                             CD    —1-4
                                                                             CD    1"11




                                        -6-